



A V E R T I S
    S E M E N T


Le président du comité qui entend cet appel
    ordonne que lordonnance suivante soit jointe au dossier :

Lordonnance
    limitant la publication dans cette instance, en vertu des paragraphes 486.4
    (1), (2), (3) ou (4) ou en vertu des paragraphes 486.6 (1) ou (2) du
Code
    criminel,
est maintenue. Ces dispositions du
Code criminel
stipulent
    ce qui suit :

486.4  
    (1)
Sous réserve du
    paragraphe (2), le juge ou le juge de paix qui préside peut rendre une
    ordonnance interdisant de publier ou de diffuser de quelque façon que ce soit
    tout renseignement qui permettrait détablir lidentité dun plaignant ou dun
    témoin dans les procédures relatives à :

a)

lune des infractions suivantes :

(i)
une infraction prévue aux articles 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210,
    211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 ou 347,

(ii)      
    une infraction prévue aux articles 144 (viol), 145 (tentative de viol), 149
    (attentat à la pudeur dune personne de sexe féminin), 156 (attentat à la
    pudeur dune personne de sexe masculin) ou 245 (voies de fait ou attaque) ou au
    paragraphe 246(1) (voies de fait avec intention) du
Code criminel
,
    chapitre C-34 des Statuts revisés du Canada de 1970, dans leur version antérieure
    au 4 janvier 1983,


(iii)
une infraction prévue aux paragraphes 146(1) (rapports
      sexuels avec une personne de sexe féminin âgée de moins de 14 ans) ou (2)
      (rapports sexuels avec une personne de sexe féminin âgée de 14 à 16 ans) ou aux
      articles 151 (séduction dune personne de sexe féminin âgée de 16 à 18 ans),
      153 (rapports sexuels avec sa belle-fille), 155 (sodomie ou bestialité), 157
      (grossière indécence), 166 (père, mère ou tuteur qui cause le déflorement) ou
      167 (maître de maison qui permet le déflorement) du
Code criminel
,
      chapitre C-34 des Statuts revisés du Canada de 1970, dans leur version
      antérieure au 1
er
janvier 1988;


b)    deux
    infractions ou plus dans le cadre de la même procédure, dont lune est une
    infraction visée aux sous-alinéas
a
)(i) à (iii).

(2)
Dans les procédures relatives à des
    infractions visées aux alinéas (1)
a
) ou
b
), le juge ou le juge de paix qui préside est tenu :


a)

daviser dès que possible les témoins âgés
    de moins de dix-huit ans et le plaignant de leur droit de demander
    lordonnance;

b)

de rendre lordonnance, si le poursuivant,
    le plaignant ou lun de ces témoins lui en fait la demande.

(3)

Dans les procédures relatives à une infraction visée à
    larticle 163.1, le juge ou le juge de paix rend une ordonnance interdisant de
    publier ou de diffuser de quelque façon que ce soit tout renseignement qui
    permettrait détablir lidentité dun témoin âgé de moins de dix-huit ans ou
    dune personne faisant lobjet dune représentation, dun écrit ou dun
    enregistrement qui constitue de la pornographie juvénile au sens de cet
    article.


(4)
Les ordonnances rendues en vertu du présent article
      ne sappliquent pas à la communication de renseignements dans le cours de
      ladministration de la justice si la communication ne vise pas à renseigner la
      collectivité.
. 2005, ch. 32, art. 15; 2005, ch. 43, al.
      8(3)b).


486.6    
    (1)

Quiconque transgresse une ordonnance rendue
    conformément aux paragraphes 486.4(1), (2) ou (3) ou 486.5(1) ou (2) est
    coupable dune infraction punissable sur déclaration de culpabilité par
    procédure sommaire.


(2)
Il est entendu que les
    ordonnances mentionnées au paragraphe (1) visent également linterdiction, dans
    les procédures pour transgression de ces ordonnances, de diffuser ou de publier
    de quelque façon que ce soit tout renseignement qui permettrait détablir
    lidentité de la victime, du témoin ou de la personne associée au système
    judiciaire que lordonnance vise à protéger.
2005, ch. 32, art. 15.






RÉFÉRENCE : R. c. Disundidi, 2011
          ONCA 837



DATE : 20111223



DOSSIER : C48415



COUR DAPPEL DE LONTARIO



Sharpe, Blair et Rouleau J.C.A.



ENTRE



Sa Majesté La Reine



Intimée



et



Alberto Mpanzu Disundidi



Appelant



R. Silverstein, avocat de service, pour
          lappelant



J.K. Stewart, pour lintimée



Date de laudience et de la
          décision rendue séance tenante :
le 20
          décembre 2011



En appel de la condamnation imposée par
          la juge Monique Métivier de la Cour supérieure de justice en date du 23 janvier
          2008.



INSCRIPTION



[1]

Lappelant prétend que les verdicts de
    culpabilité étaient déraisonnables, car ceux-ci nétaient pas appuyés par la
    preuve au procès et la juge de première instance na pas traité de certains
    éléments de preuves troublants.

[2]

À notre avis, les verdicts étaient raisonnables
    et bien fondés.  Avant de conclure la culpabilité, la juge de première instance
    a dépouillé les éléments de preuves en examinant surtout les inconsistances
    pertinentes, soit internes ou externes, pouvant influer sur son appréciation de
    la fiabilité et de la crédibilité du témoignage de la plaignante.  Elle a noté
    notamment que le témoignage de la plaignante était assez vague quant à savoir où
    se retrouvaient certaines pièces de vêtements.  Ses motifs démontrent quelle était
    consciente des questions fondamentales en litige et quelle les a résolues.

[3]

Lappelant allègue de plus que la juge de
    première instance a commis une erreur de fait et de droit en permettant au
    procureur de la couronne de contre-interroger lappelant concernant lexistence
    dun autre dossier portant sur des allégations dabus contre lappelant.

[4]

Nous ne pouvons donner effet à ce motif
    dappel.  Dune part, lavocat de la défense a soulevé en premier des questions
    concernant lexistence de cet autre dossier.  Dautre part, il est évident que
    la juge de première instance na accordé aucune pertinence et na aucunement
    tenu compte de ce dossier en rendant sa décision.

[5]

Lappelant prétend finalement quil a souffert
    un préjudice du fait que la médecin consultée par la plaignante na pas
    témoigné.  Nous ne donnons pas raison à lappelant sur ce point.  Le fait que la
    médecin ne sest pas présentée au tribunal sexplique du fait quelle na pas
    été signifiée de façon appropriée et puisque lavocat de lappelant a renoncé
    au besoin de la faire témoigner.

[6]

La cour dappel doit faire preuve dun grand
    respect envers les conclusions tirées en première instance quant à la
    crédibilité des témoins.  La juge de première instance est certes dans une
    situation privilégiée relativement à cette évaluation.  En lespèce, il nest pas
    possible pour nous de conclure que les verdicts étaient déraisonnables ayant
    égard à lensemble de la preuve.  La juge de première instance a soupesé la
    crédibilité des témoins et a justifié ses motifs pour lesquels il était
    nécessaire de faire foi au témoignage de la plaignante plutôt que celui de
    lappelant.  En labsence dune erreur de la part de la juge dans son
    évaluation de la preuve et de la crédibilité des témoins, lappel doit, à notre
    avis, être rejeté.

[7]

Pour ces motifs, lappel est donc rejeté.

« Robert J. Sharpe
    j.c.a. »

« R.A. Blair
    j.c.a. »

« Paul
    Rouleau j.c.a. »


